Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150703(90)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 150703
  v                                                                 COA: 315247
                                                                    Wayne CC: 12-009230-FC
  RONALD JOHNSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the Court-
  ordered time for filing a supplemental answer to the application for leave to appeal is
  GRANTED. The supplemental answer will be accepted as timely filed if submitted on or
  before February 18, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2016
                                                                               Clerk